Citation Nr: 1136940	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-09 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for eczema.

2.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.

3.  Entitlement to an initial disability rating in excess of 30 percent for hypothyroidism with cardiac arrhythmia, status postoperative thyroidectomy for thyroid papillary cancer.

4.  Entitlement to an initial disability rating in excess of 10 percent for vitiligo.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2007 and July 2010 rating decisions of the Winston-Salem, North Carolina, and Roanoke, Virginia Regional Offices (RO) of the Department of Veterans Affairs (VA).

During the course of the appeal, by rating decision in February 2008, the RO granted a 30 percent rating for hypothyroidism.  However, inasmuch as a higher rating is available for hypothyroidism, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to higher disability ratings for hypothyroidism and vitiligo are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the appeal, the Veteran's accredited representative withdrew from appeal the claim for service connection for eczema.

2.  In June 2011, prior to the promulgation of a decision in the appeal, the Veteran's accredited representative withdrew from appeal the claim for an initial disability rating in excess of 10 percent for migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the claim for service connection for eczema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal as to the claim for an initial disability rating in excess of 10 percent for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2010).

In an informal hearing presentation submitted to the Board in June 2011, the Veteran's accredited representative indicated that the Veteran wished to withdraw her appeal regarding the issues of service connection for eczema and an initial disability rating in excess of 10 percent for migraine headaches.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal, and they must be dismissed.


ORDER

The appeal as to entitlement to service connection for eczema is dismissed.

The appeal as to entitlement to an initial disability rating in excess of 10 percent for migraine headaches is dismissed.


REMAND

With regard to the Veteran's claim for an increased rating for hypothyroidism, the Board finds that another VA examination is necessary.  

Hypothyroidism is addressed under Diagnostic Code 7903 of 38 C.F.R. § 4.119.  Hypothyroidism manifested by fatigability or where continuous medication is required for control warrants a 10 percent evaluation.  A 30 percent rating is warranted where the evidence shows fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted where the evidence shows muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted where the evidence shows muscular weakness, cold intolerance, mental disturbance (dementia, slowing of thought, depression), sleepiness, cardiovascular involvement, and bradycardia (less than 60 beats per minute).  See 38 C.F.R. § 4.119, Diagnostic Code 7903.

Here, the Veteran is currently in receipt of a 30 percent disability rating for hypothyroidism.  Her last VA examination for compensation and pension purposes was performed in September 2009.  Unfortunately, the examination report is deficient.  The examiner recorded the Veteran's self-reported history of weight gain, fatigability, depression, intolerance of cold and hot weather, heart palpitations, and memory problems; however, the examiner did not indicate if there was any actual objective evidence on examination of the presence or absence of any of these symptoms.

The criteria for rating hypothyroidism consider fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, cold intolerance, mental disturbance (dementia, slowing of thought, depression), sleepiness, cardiovascular involvement, and bradycardia (less than 60 beats per minute).  It is unclear from the record which, if any, of these symptoms that the Veteran asserts she experiences are due to her hypothyroidism, as opposed to another disability.  Therefore, a VA examination is necessary to determine if the Veteran experiences as a result of her hypothyroidism any of the relevant symptoms to warrant an increased rating.

Concerning the claim for a higher initial rating for vitiligo, the Board notes that, in a July 2010 rating decision, the RO granted service connection for vitiligo and established an initial disability rating of 10 percent effective August 31, 2009.  The Veteran was furnished notice of this rating decision on July 20, 2010.  In June 2011, the Veteran filed a statement reflecting her desire to appeal the RO decision concerning her vitiligo.  

However, the RO has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue an SOC on the issue of entitlement to an initial disability rating in excess of 10 percent for vitiligo.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

3.  The RO/AMC must contact the Veteran and ascertain if he has received any VA, non-VA, or other medical treatment for hypothyroidism that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

4.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the Veteran will be afforded an examination to determine the current severity of her service-connected hypothyroidism.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected hypothyroidism, to include whether there is objective evidence of fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, cold intolerance, mental disturbance (dementia, slowing of thought, depression), sleepiness, cardiovascular involvement, and bradycardia (less than 60 beats per minute) due to hypothyroidism.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.  

d. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

5.  The RO/AMC will provide the Veteran timely notice of the day, time, and location of the scheduled examination and notify her that it is her responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the examination, a copy of the notification letter sent to the Veteran, or a computer printout with the relevant information, showing that notice scheduling the examination was sent to the last known address will be added to the record.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be taken.  

7.  After the above have been completed, the RO/AMC will re-adjudicate the Veteran's claim for higher rating for her service-connected hypothyroidism based on all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and her representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


